                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 18-00309-01-CR-W-DGK
                                             )
JAMES SAMUELS,                               )
                                             )
                      Defendant.             )

                               MOTION FOR CONTINUANCE
                                  WITH SUGGESTIONS

       COMES NOW the defendant, James Samuels, by and through his counsel, Allison M.

English, Assistant Federal Public Defender for the Western District of Missouri, in accordance

with Rule 47, Fed. R. Crim. P., and Rule 7.1 (b) and (c) of the Local Rules of Procedure for the

United States District Court for the Western District of Missouri, and moves this Court, pursuant

to 18 U.S.C. §3161(h)(7)(A) and (B), to continue this case until the Accelerated Joint Criminal

Trial Docket scheduled to commence on September 23, 2019.



            SUGGESTIONS IN SUPPORT OF MOTION FOR CONTINUANCE

       1.      On February 1, 2018, the defendant was charged by criminal complaint with

violations of 18 U.S.C. §§ 922(d)(1), 924(a)(2) and (h).

       2.      On October 5, 2018, the Federal Public Defender and her assistants were appointed

to represent Mr. Samuels.

       3.      On October 11, 2018, defendant appeared before the Honorable Lajuana M. Counts,

United States Magistrate Judge, for detention and preliminary hearings.

       4.      On October 24, 2018, the defendant was charged by indictment with violations of

18 U.S.C. §§ 371, 924(a)(1)(A), 922(a)(1)(A), (d)(1), 923(a), 924(a)(1)(D), (a)(2), and (h).

       5.      On November 1, 2018, defendant appeared before the Honorable Lajuana M.

Counts, United States Magistrate Judge, for an initial appearance and arraignment.
       6.      The parties are in negotiations to try and resolve this case without a jury trial case.

       7.      Bradley Kavanaugh, Assistant United States Attorney, does not have any objections

to this continuance request. Defendant does not object to this continuance request.

       8.      The continuance is sought not for purpose of dilatory delay, but is sought in truth

and fact that the defendant may be afforded due process of law under the Fifth Amendment to the

United States Constitution. In accordance with 18 U.S.C. §3161(h)(7)(A) and (B)(iv), it is

submitted that the above-stated reasons for a continuance outweigh the best interests of the public

and the defendant to a speedy trial, which is required by 18 U.S.C. §3161(c)(1).

       9.      Under the provisions of 18 U.S.C. §3161(h)(7)(A) the period of time until the next

criminal trial docket should be excluded in computing the period of time in which the defendant

should be brought to trial under the provisions of the Speedy Trial Act.

       WHEREFORE, the defendant, Deleon Reed, respectfully requests this Court, pursuant to

18 U.S.C. §3161(h)(7)(A) and (B), to remove this case from the Accelerated Joint Criminal Trial

Docket scheduled to commence December 3, 2018, and to continue this case until the Accelerated

Joint Criminal Trial Docket scheduled to commence September 23, 2019.

                                                      Respectfully submitted,


                                                      /s/Allison M. English
                                                      Allison M. English
                                                      Assistant Federal Public Defender
                                                      818 Grand, Suite 300
                                                      Kansas City, MO 64106
                                                      (816) 471-8282
                                                      ATTORNEY FOR DEFENDANT




                                                 2
                               CERTIFICATE OF SERVICE

       In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that one copy of the foregoing motion was electronically filed and

sent to Bradley Kavanaugh, Assistant United States Attorney, this 13th day of November, 2018.

                                                   /s/Allison M. English
                                                   Allison M. English




                                               3
